Title: From a Friend to America, 20 November 1775
From: Friend to America
To: Washington, George



Sir
Novr 20. 1775

As the present seems the Suitable Season for Endeavouring to procure a Stock of Powder, your Excy will indulge a few thoughts on this Important Subject, even though they should not be wholly pertinent. I beg leave to propose to your Excy’s Consideration, that a good Schooner, a prime Sailor, should proceed as soon as may be, to Havre de Grace (in the English Channel) with a Suitable person on board (your Agent) who should Immediately on his arrival there go to Paris or Versailles, about 120 Miles, with Letters from your Excy to the prime minister of France, Requesting an Immediate Supply of Ten thousand Barrels (Quintals) of Powder, with one hundred Tons of lead: for the payment of which the Continental Congress will make Provision. Your Reasons to Induce the French minister to grant this Supply will so strongly coincide with the National Politics of France, it seems highly probable he will be glad of the Opportunity of Supplying or even of giving it, tho’ in some covered way. If your Agent Succeeds, he can Easily procure under the Auspices of the French minister five or Six Vessels, good Sailors, of 100 Tons each, to bring the powder and

Lead from Brest, or whencesoever the same may be Shipped. Each of those Vessels should have a pilot from the Schooner, which for that purpose should be doubly manned with the best men: your Agent instructing the masters and pilots of the sd Vessels how to Conduct on falling in with our Coast. The Reason for going to Havre de Grace is to have the Shortest and directest communication with the French minister. The same Advantage cannot be had so well in Spain, as Madrid is so distant from the Seaports. But another Schooner, alike circumstanced, might be sent to Cadiz, and the business perhaps Negotiated with the Spanish Governor for a like Quantity of Powder & Lead. If not, your Agent might proceed to Madrid, about 300 miles, and Settle the Business with the prime minister, by whose favour he could procure at Cadiz the powder & Lead, and Vessels necessary to bring them—Your Excy will probably think, that your Agents should treat only with principals, as Sub-managers are Scarcely to be trusted in so Important a Business. Two Schooners well fitted manned &ca might be happily employed in this manner during the Winter Months. It might procure the Freight of the Powder on easier Terms if the French and Spanish Vessels were allowed to carry off with them American produce. The Lead would answer for Ballast. The Agents should conduct with great circumspection to prevent their Business being even guessed at. Should it be known to the English Consul at Cadiz, or the Embassador at Madrid or Paris, or through any other Channel transpire, the Vessels will be stopt; or taken by English Cruizers, which will be sent to entercept them. If both Applications should Succeed, and the powder and Lead Arrive in Consequence, the quantity of each will probably be little enough for the ensuing Campaign: as Ministry seems to intend it shall be a Vigorous and Extensive one.
Your Excy knows whether fire-arms, Flints or tinplates for making Cartridge boxes, will be wanted. The Same Application will probably procure them. I have the Honour to be with the most perfect Regard, Sir, your Exy’s most obedt & very hume Servt
A Friend to America

An Estimate of the Cost, according to the best information to be had here, Vizt

          
            10000
            Quintals Powder a 70/
            £35000
            Sterg
          
          
            100
            Tons Lead a £16
            1600
            
          
          
            500
            M Flints best french a 20/
             500
            
          
          
            
            
            37100
            
          
          
            The same Quantity
            37100
            
          
          
            
            
            74200
            Stg
          
        
